        Case 1:18-cv-12122-WGY Document 258 Filed 12/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                         Case No. 1:18-cv-12122-WGY
  Kevin Moitoso, Tim Lewis, Mary Lee Torline, and
  Sheryl Arndt, individually and as representatives of
  a class of similarly situated persons, and on behalf
  of the Fidelity Retirement Savings Plan,               PLAINTIFFS’ MOTION FOR FINAL
                                                          APPROVAL OF CLASS ACTION
                        Plaintiffs,                              SETTLEMENT
  v.

  FMR LLC, the FMR LLC Funded Benefits
  Investment Committee, the FMR LLC Retirement
  Committee, Fidelity Management & Research
  Company, FMR Co., Inc., and Fidelity Investments
  Institutional Operations Company, Inc.,

                        Defendants.


TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that on January 12, 2021 at 2:00 p.m., before the Honorable

William G. Young, Plaintiffs Kevin Moitoso, Tim Lewis, Mary Lee Torline, and Sheryl Arndt

(“Plaintiffs”) will and hereby do move this Court for an Order granting final approval of the

Parties’ proposed Class Action Settlement Agreement. This motion is made pursuant to Federal

Rule of Civil Procedure 23, this Court’s Preliminary Approval Order dated July 9, 2020 (ECF No.

250), and Article 2.3 of the Parties’ Class Action Settlement Agreement (ECF No. 243-01), and is

based on the accompanying Memorandum of Law and authorities cited therein, the declarations of

Kai Richter and Jeffrey Mitchell and exhibits attached thereto, the Settlement Agreement, and all

files, records, and proceedings in this matter. A proposed Final Approval Order is being submitted

in connection with this motion. Defendants do not oppose this motion as parties to the Settlement

Agreement.




                                                1
        Case 1:18-cv-12122-WGY Document 258 Filed 12/29/20 Page 2 of 3




                                            Respectfully Submitted,

Dated: December 29, 2020                    NICHOLS KASTER, PLLP
                                            s/Kai Richter
                                            Paul J. Lukas (admitted pro hac vice)
                                            Kai Richter (admitted pro hac vice)
                                            James H. Kaster (admitted pro hac vice)
                                            Brock J. Specht (admitted pro hac vice)
                                            Carl F. Engstrom (admitted pro hac vice)
                                            Mark E. Thomson (admitted pro hac vice)
                                            Grace I. Chanin (admitted pro hac vice)
                                            NICHOLS KASTER, PLLP
                                            4700 IDS Center, 80 S. 8th Street
                                            Minneapolis, Minnesota 55402
                                            lukas@nka.com
                                            krichter@nka.com
                                            kaster@nka.com
                                            bspecht@nka.com
                                            cengstrom@nka.com
                                            mthomson@nka.com
                                            gchanin@nka.com

                                            Jason M. Leviton (BBO #678331)
                                            Jacob A. Walker (BBO #688074)
                                            BLOCK & LEVITON LLP
                                            260 Franklin Street, Suite 1860
                                            Boston, Massachusetts 02110
                                            (617) 398-5600
                                            jason@blockesq.com
                                            jacob@blockesq.com

                                            ATTORNEYS FOR PLAINTIFFS



                           LOCAL RULE 7.1 CERTIFICATION

       I, Kai Richter, hereby certify that I conferred with counsel for Defendants in good faith
regarding the issues raised in this motion and have been advised that Defendants do not oppose
the motion.
Dated: December 29, 2020                    s/Kai Richter
                                            Kai Richter



                                               2
        Case 1:18-cv-12122-WGY Document 258 Filed 12/29/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, a true and correct copy of the foregoing was
served by CM/ECF to the parties registered to the Court’s CM/ECF system.
Dated: December 29, 2020                   s/Kai Richter
                                           Kai Richter




                                              3
